Title: From George Washington to Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de Lafayette, 20 October 1782
From: Washington, George
To: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de


                  
                     My dear Marqs
                     Verplanks point 20th Oct. 1782
                  
                  Whilst I thought there was a probability of my letters finding you in France I continued to write to you at Paris—after that, I ceased to do so, expecting the more agreeable pleasure of embracing you in America—Your favor of the 29th of June, placing the time of your departure from thence on a contingency, and our latest advices from Europe, reporting that the Negociations for Peace were nearly in the same State as at the commencement of it, I shall renew my corrispondence.
                  I approve, very highly, the motives which induced you to remain at your Court and I am convinced Congress will do the same—The Campaign, as you supposed has been very inactive—We formed the junction with the French Corps (whch is now Encamped on our left ten miles distant) the Middle of September; and have remained in perfect unison with them ever since their arrival—It may I believe with much truth be said, that a greater harmony between two armies never subsisted than that which has prevailed between the French & American since the first junction of them last yearI had prepared a beautiful Corps for you to command, that would not, I am convinced, either in their appearance or action, have discredited any Officer, or Army whatever—It consisted of all the light Infantry of the Northern Army,—to which Sheldon’s Legion would have been added—But we have done nothing more that to keep a watch upon the enemy this Campaign except restraining them from detaching; which I believe has been the consequence of our junction, & lying here.  A few German Troops, & Refugees have been sent to Hallifax, from thence it was supposed they were to proceed to Canada, this took place before I came into the Field, which was on the last day of August—The Cold weather puts us in mind of warm fire sides; & the two armies will seperate for this or some other purpose, in the course of a few Days—The French Army will go Easterly—we Northerly, & shall fix our Cantonments in the Vicinity of West point.
                  The Enemy in New York make no scruple of declaring their intention of evacuating Charles town—Many Transports went from the former about a Month ago; with design, it is long said, to take off the Garrison; but whether it is to be brought to the last mentioned place or carried to the West Indies is mere matter of conjecture—very probably the British Troops may go to the latter, & the foreigners to the former—time only will shew this, as indeed it may another thing—viz.—that the late changes in the British Council may prevent the evacuation of it at all—With respect to New York, værious opinions have prevailed—some thought the speedy evacuation of it inevitable—others, that it would be delayed till the spring, while a third set, less sanquine than either of the other two, believed that nothing short of Military force would ever free the City of them—their whole design being to amuse the Belligerent Powers, & deceive America till they could put their Marine & other matters in a more prosperous train for prosecuting the War—the first, it is certain were in an error, because the Troops are still at New York, but wch of the other two may be right your knowledge from what is transacting on the European theatre enables you to judge better of than I—certain it is, the loyalists & Refugees in New York are very much alarmed, & know not what to expect—as certain it is Sir Guy Carleton holds himself in readiness to evacuate, or perform any other movement with his Army, while he endeavors assiduously in the mean while to propogate the favourable disposition of Great Britain to grant every thing America can require—Their Transports have Wooded & Watered, & lay ready for any service—so have the Ships of War, under Admiral Pigot; but I believe they are designed for the West Indies, with part of the Troops at New York, more than for any other purpose—You will have heard before this Letter can reach you, of the loss of the L’Eagle—it will be unpleasant therefore to repeat it—every body laments the misfortune, & pities poor De Touche—Duke Lauzen has been very sick but is now recovering fast—tho’ very thin, & pale.
                  Poor Laurens is no more—He fell in a trifling skirmish in South Carolina, attempting to prevent the Enemy from plundering the Country of Rice—Genl Lee is also dead, he breathed his last at Philadelphia about a fortnight ago—Your Aid G.W. has had an intermittant fever ever since April & by last Accts of him from Mount Vernon where he is, he was very low & weak.  As I despair of seeing my home this Winter I have just sent for Mrs Washington who will think herself honoured by yours & Madm La Fayettes notice—Make a tender of my best respects to her, & offer a blessing in my name to your Son, & my Godson—present me also to Count Charlux & others with whom I have the honor of an acquaintance—the Count de Noailles will have the trouble of reading, a letter from me.  Adieu My dear Marqs—believe me to be, what I really am your sincere friend & most Affectionate Humble Servt
                  
                     Go: Washington
                     
                  
               